F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                    October 18, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 A N TH O NY C. K EN N EY ,

               Plaintiff - Appellant,                   No. 06-5171
          v.                                          (N. D. Oklahoma)
 M ELVA H ARM ON; M ARK                       (D.C. No. 06-CV-144-JHP-SAJ)
 M cCAR TY ,

               Defendants - Appellees.



                            OR D ER AND JUDGM ENT *


Before TA CH A, HA RTZ, and TYM KOVICH, Circuit Judges.




      The district court dismissed the complaint of Anthony C. Kenney for lack

of jurisdiction. On appeal M r. Kenney fails to explain how the court erred in that




      *
       After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
regard. W e AFFIRM .

                       ENTERED FOR THE COURT


                       Harris L Hartz
                       Circuit Judge




                        -2-